SIBLEY, Circuit Judge
(dissenting).
It was stipulated in the trial that defendant “through its general superintendent in charge of the construction work exercised general supervision and control over all the work, and directed employes and the subcontractors when to pursue their tasks and when to follow other workmen in performing their part of the work which they had contracted to do.” This superintendent stands as to the subcontractors as the owner of the premises. Kuptz as a subcontractor was his invitee for business purposes. The law of master and servant has nothing to do with the case. Kuptz was not a fellow-servant with the other subcontractors or workers. Kuptz testified: “Herman (the superintendent) told me that morning the work was ready. He said go ahead and do it. I acted upon that.” And again: “Mr. Herman told me that morning they were ready for me on the roof.” “I didn’t see anybody up there that, day at any time working on the wood forms. In doing my work I used the form itself as a place to stand on and do my work. No other place for me to work was provided. * * * The usual scaffold or platform used in doing my work is the form work.” “It is customary in building forms for a concrete roof to shore those forms as soon as they are in place. From the top where I was I could not determine that any of the forms were shored or unshored. In working upon construction of the type in this building it is not usual and customary for an electrician or steelworker to go around and inspect forms before he uses them to do his work. I didn’t do it in this instance.”
If Kuptz had acted on his own initiative and judgment in going on the roof, he must have done his own inspecting or have looked to the form contractor for safety. But here the superintendent told him the work was ready and to go up on the roof. *536This meant the forms were complete. By his order, which should not have been given unless they were complete, he assumed responsibility for their completeness. When Kuptz went upon the roof, no one was working on the forms. They appeared complete, and since they covered the whole roof, he could not see beneath them. If complete, since they were to hold up a great weight of concrete, they would safely sustain a man. One of them was an unsupported trap into which Kuptz fell. He was exactly where he had been invited to be, and his inviter could be held guilty of negligence in inviting him there without-seeing that the place was safe. Of course Kuptz also must have exercised ordinary care for his own safety, but if there was no duty of precedent inspection on him under the circumstances the jury could find that he did this. I think the defendant’s negligence and Kuptz’ due care were jury questions.